Citation Nr: 9906721	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
educational benefits in the amount of $1,936.86.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In September 1998 the Board remanded the case to the RO to 
allow the veteran to present additional evidence at a 
personal hearing.

In November 1998 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

While the veteran's statements demonstrate some 
misunderstanding as to how the debt was created, the record 
does not reflect that he has submitted a timely challenge as 
to the validity of the debt.  But see Schaper v. Derwinski, 1 
Vet. App. 430, 437 (1991);  38 C.F.R. § 1.911(c)(1) (1998).  
As the Board finds the veteran did not dispute the validity 
of the amount of overpayment of educational benefit debt 
created, this decision is limited to the issue of entitlement 
to waiver of recovery of overpayment.  

Although the September 1998 remand order included the issue 
of entitlement to restoration of a 20 percent disability 
rating for a right shoulder disability, reduced to 10 percent 
disabling effective August 1, 1996, the Board notes the 
record does not reflect that the veteran has perfected a 
timely appeal as to that issue.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1998).  The Board finds, however, that the 
veteran's November 1998 personal hearing testimony may be 
construed as raising the issues of timeliness of appeal as to 
restoration of a 20 percent rating and entitlement to a 
rating in excess of 10 percent for a right shoulder 
disability.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

3.  The veteran's fault and VA fault in creating the 
overpayment are balanced.

4.  Waiver of overpayment would result in unfair enrichment 
to the veteran.

5.  Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities.

6.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.

8.  VA's contribution of fault in the creation of the debt is 
outweighed by the veteran's unjust enrichment by an allowance 
of waiver.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $1,936.86 would not violate the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Pertinent law provides that payment of educational assistance 
or subsistence allowances to eligible persons pursuing a 
program of education or training in an educational 
institution under Chapter 31 shall be paid for the period of 
the veteran's enrollment in the program.  38 U.S.C.A. § 3680 
(West 1991 & Supp. 1998).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302(West 1991);  38 C.F.R. § 1.965(a) 
(1998).

Factual Background

The record reflects that in May 1995 a VA Vocational 
Rehabilitation and Counseling Officer approved the veteran's 
vocational goal including training under Chapter 31.  The 
counseling narrative noted the veteran was interested in 
completing a Bachelor's degree and pursuing employment as an 
administrative assistant.

The record also reflects that the overpayment in the amount 
of $1,936.86 resulted when VA issued a payment which did not 
accurately account for the veteran's interruption of training 
in June 1995 and a November 1996 reduction to 3/4 training 
time.  A December 1995 report indicates the veteran's 
reduction to 3/4 training time was due to the recent death of a 
family member.

In his February 1996 request for waiver, the veteran stated 
that he was not at fault in the creation of the overpayment 
and stated that repayment would create a severe financial 
hardship.  A financial status report shows combined family 
income of $1,845.60, and a monthly balance of $124.51 of 
income in excess of expenses.  The veteran noted that he was 
married with one dependent child, and that he was presently 
unemployed.

At his personal hearing, the veteran testified that he could 
not repay the debt because of anticipated expenses related to 
the maintenance of the home he rented and medical expenses 
for his child.  Transcript, p. 5 (May 1996).  He stated that 
he had traded automobiles which resulted in a reduction of 
approximately $120 in monthly payments.  Tr., p. 7.  He 
stated he did not believe he could afford to repay the debt 
because he was unemployed and going to school full time.  
Tr., p. 9.

In his April 1996 notice of disagreement, the veteran 
reiterated his request for waiver.  Alternatively, he 
requested a repayment schedule of $100 per month.

In his December 1996 substantive appeal, the veteran stated 
that he did not believe he should be required to repay the 
overpayment because he did not have adequate financial 
resources.  He stated that he believed he would be able to 
repay the debt after he graduated from college.

At his video conference hearing before the undersigned Board 
Member, the veteran testified that he was presently employed 
with the U.S. Postal Service as a data entry clerk.  Board 
Hearing, p. 3 (November 1998).  He stated that he previously 
held a full time job and went to school, but that he withdrew 
from school when he began working with a private delivery 
service.  B.H., pp. 4-5.  He stated that an overpayment was 
created when he withdrew from school, but that he cashed the 
check he received because he thought it was a retroactive 
award based upon his report of additional dependents.  B.H., 
pp. 7-8.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the COWC has determined that the indebtedness 
did not result from fraud, misrepresentation or bad faith on 
the veteran's part, any of which would constitute a legal bar 
to granting the requested waiver.  See 38 U.S.C.A. § 5302.  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
veteran and VA were equally at fault in the creation of the 
debt.  However, the Board notes the finding of fault is not 
dispositive of this matter as the standard "Equity and Good 
Conscience" requires the balancing of all factors included 
in the creation and request for debt forgiveness.  See 
38 U.S.C.A. § 5302;  38 C.F.R. § 1.965(a).

The Board further finds that waiver of recovery would 
constitute unjust enrichment by creating an unfair gain to 
the veteran because he would in effect be provided a payment 
in excess of that which he was legally entitled.  The record 
is clear that the overpayment was created as a result of 
adjustments which were required when the veteran withdrew 
from classes related to his vocational training program.  

The Board also finds that the evidence is not persuasive that 
undue hardship would result because the record shows that the 
veteran's family income as reported in February 1996 was 
sufficient to allow payment toward satisfaction of the debt 
without depriving his family of basic necessities.  In 
addition, evidence submitted since then indicates that the 
veteran is employed and that his family's monthly automotive 
expense has decreased.

The record does not reflect that denial of waiver would 
defeat the purpose of paying VA benefits by nullifying the 
objective for which the benefits were intended.  In addition, 
there is no persuasive evidence that reliance on the overpaid 
benefits resulted in the veteran's relinquishment of a 
valuable right or the incurrence of a legal obligation.  

In this case, the Board finds that VA's contribution of fault 
in the creation of the debt is outweighed by the fact that 
the veteran would be unjustly enriched by an allowance of 
waiver.  The veteran's claim as to undue financial hardship 
is not persuasive.  The Board determines, therefore, that 
recovery of the overpayment would not be against equity and 
good conscience.


ORDER

Entitlement to waiver of recovery of overpayment of 
educational benefits in the amount of $1,936.86 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


